Citation Nr: 0942116	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.  

2.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada and Columbia, South Carolina.

The Veteran testified during a video conference hearing 
before the undersigned Veterans Law Judge in August 2005.  A 
transcript of that hearing has been reviewed and associated 
with the claims file.

The case was remanded in January 2006 for further 
development.  The Board issued a decision in September 2008 
which denied both of the Veteran's claims.  The Veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (CAVC).  In July 2009, the CAVC granted a 
joint motion for remand, vacating the September 2008 Board 
decision and remanding the case for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the joint motion, the parties pointed out that the VA had 
not fulfilled its duty to obtain relevant VA treatment 
records.  See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2). 

In a March 2003 statement the Veteran informed the VA that he 
had been treated for his knees from 1970 to 1996 at the VA 
medical center in La Jolla, California.  A review of the 
claims file shows that there are no medical records prior to 
1996 and there are no records from the La Jolla VA medical 
center on file.  

Under 38 C.F.R. § 3.159, the VA is obligated to make as many 
requests as necessary to obtain relevant records from a 
Federal Agency.  Furthermore, VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  In 
this case, the RO received a February 2003 letter from the VA 
San Diego healthcare system, La Jolla, stating that they had 
completed a thorough search of their records and they had no 
records of treatment for the Veteran.  However, the claims 
file reveals only one attempt to obtain the records and it 
does not appear that the RO ever requested that the La Jolla 
VA check their archived records.  Thus, the Board finds that 
the RO should make an additional attempt to obtain the 
relevant records and request an archives search pursuant to 
the VA's obligations under 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake further 
efforts to obtain copies of the Veteran's 
outstanding VA treatment records for 
treatment of his left and right knee from 
the La Jolla VA medical center.  In doing 
so, the RO should ask that the 
appropriate archives be searched.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


